
	
		III
		112th CONGRESS
		1st Session
		S. RES. 318
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2011
			Mr. Schumer submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the printing of a revised
		  edition of the Senate Rules and Manual.
	
	
		That—
			(1)the Committee on Rules and Administration
			 shall prepare a revised edition of the Senate Rules and Manual for the use of
			 the 112th Congress;
			(2)the manual shall be printed as a Senate
			 document; and
			(3)in addition to the usual number of copies,
			 1,500 copies of the manual shall be bound, of which—
				(A)500 paperbound copies shall be for the use
			 of the Senate; and
				(B)1,000 copies shall be bound (550
			 paperbound; 250 nontabbed black skiver; 200 tabbed black skiver) and delivered
			 as may be directed by the Committee on Rules and Administration.
				
